Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 1 of 17 - Page ID#: 219




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION AT LONDON

                                           )
MICHAEL TUTT,                              )
                                           )
       Plaintiff,                          )      Case No. 6:20-cv-075-HRW
                                           )
v.                                         )
                                           )     MEMORANDUM OPINION
SGT. TRAVIS CATHERS, et al.,               )         AND ORDER
                                           )
       Defendants.                         )

                                *** *** *** ***

      Plaintiff Michael Tutt previously filed a civil action pursuant to 42 U.S.C. §

1983 against Defendants Officer Jeremy Hubbard, Officer Logan Medlock, and

Sergeant Travis Cathers, alleging that the Defendants failed to protect him while he

was in custody at the Laurel County Correctional Center (“LCCC”), in violation of

his Eighth Amendment rights. [D.E. No. 6] Defendant Cathers, through counsel,

has filed a motion to dismiss Tutt’s amended complaint as untimely. [D.E. No. 15]

Tutt has filed a response [D.E. No. 20] and Cathers has filed a reply. [D.E. No. 21,

25] Tutt has also filed a letter responding to an exhibit submitted by Cathers in his

reply, which the Court will construe as a sur-reply. [D.E. No. 26] 1 Thus, this matter

has been fully briefed and is ripe for review.


1
 The Court’s Local Rules do not contemplate or permit the filing of a sur-reply, LR
7.1(c), (g), and hence such filings are not permitted absent leave of the Court. Such
                                           1
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 2 of 17 - Page ID#: 220




                                           I.

      Tutt’s amended complaint alleges that, while he was housed at the LCCC as

a pre-trial detainee, he was placed in protective custody with a “keep apart” order in

place directing that he not be housed or in contact with his co-defendant Brandon

Rush. Tutt alleges that, notwithstanding this order, on August 29, 2018, Defendants

Cathers, Medlock, and Hubbard conspired to place Rush in Tutt’s cell. [D.E. No. 6

at p. 2-3] Tutt claims that Rush immediately attacked and assaulted Tutt, causing

Tutt to suffer physical injury. [Id. at p. 3] Based on these allegations, Tutt claims

that Cathers, Medlock and Hubbard failed to protect him in violation of his Eighth

Amendment rights. [Id. at p. 4]

      In his motion to dismiss, Cathers argues that Tutt’s Eighth Amendment claim

against him is barred by the applicable one-year statute of limitations because,

although the complaint plainly alleges that the event giving rise to Tutt’s claim

occurred on August 29, 2018, he did not file his complaint in this case until March

27, 2020. [D.E. No. 15-1]




leave is only granted to address arguments or evidence raised for the first time in a
reply. Key v. Shelby County, 551 F. App’x 262, 265 (6th Cir. 2014) (citing Seay v.
Tennessee Valley Authority, 339 F.3d 454, 481 (6th Cir. 2003)). Because Cathers
attached an Exhibit to his reply [D.E. No. 21, 25], the Court finds that Tutt’s sur-
reply is appropriate, as it was the first time that he had an opportunity to address the
Exhibit. Accordingly, the Court will construe Tutt’s letter [D.E. No. 26] as a motion
seeking leave to file a sur-reply, which will be granted.
                                             2
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 3 of 17 - Page ID#: 221




      In response, Tutt concedes that his initial complaint in this action was not filed

until March 27, 2020, thus it was not filed within the one-year statute of limitations.

[D.E. No. 20] However, Tutt requests that the Court apply the “prison mailbox rule”

and deem his complaint to have been filed on February 13, 2019, the date that he

claims that he placed a prior complaint “in the jail’s inmate mail by placing it

between the cell door and door jam for prison officials to pick-up to forward to the

U.S. Postal Service for delivery to this Court. There was no formal procedure for

the sending of legal mail.” [D.E. No. 20-1] After a year passed and he did not

receive a response to this complaint, he wrote a letter to the Clerk of the Court to

inquire into the status of his case. [D.E. No. 20] Upon learning that the Clerk’s

Office never received the complaint that he placed in his cell door, he then filed his

complaint in this action on March 27, 2020. [Id.] He now requests that the Court

deem his March 2020 complaint as having been filed when he claims to have placed

his prior complaint in his cell door in February 2019.

                                          II.

      A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the sufficiency

of the plaintiff’s complaint. Gardner v. Quicken Loans, Inc., 567 F. App’x 362, 364

(6th Cir. 2014). When addressing a motion to dismiss, the Court views the

complaint in the light most favorable to the plaintiff and accepts as true all “well-

pleaded facts” in the complaint. D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir.

                                          3
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 4 of 17 - Page ID#: 222




2014). Because Plaintiff is proceeding without the benefit of an attorney, the Court

reads his complaint to include all fairly and reasonably inferred claims. Davis v.

Prison Health Servs., 679 F.3d 433, 437-38 (6th Cir. 2012).

      Generally speaking, because a Rule 12(b)(6) motion considers only the

allegations in the complaint, such a motion “is an ‘inappropriate vehicle’ for

dismissing a claim based upon a statute of limitations.’” See Lutz v. Chesapeake

Appalachia, L.L.C., 717 F.3d 459, 464 (6th Cir. 2013) (quoting Cataldo v. U.S. Steel

Corp., 676 F.3d 542, 547) (6th Cir. 2012)). However, “when ‘the allegations in the

complaint affirmatively show that the claim is time-barred...dismissing the claim

under Rule 12(b)(6) is appropriate.’” Stein v. Regions Morgan Keegan Select High

Income Fund, Inc., 821 F.3d 780, 786 (6th Cir. 2016) (quoting Cataldo, 676 F.3d at

547) (other citation omitted) (alterations in original). In such circumstances, if the

defendant meets its initial burden to show that the statute of limitations has run, “then

the burden shifts to the plaintiff to establish an exception to the statute of

limitations.” Lutz, 717 F.3d at 464. See also Bishop v. Lucent Techs., Inc., 520 F.3d

516, 520 (6th Cir. 2008) (“When it affirmatively appears from the face of the

complaint that the time for bringing the claim has passed, the plaintiff cannot “escape

the statute by saying nothing.”) (quoting Hoover v. Langston Equip. Assocs., Inc.,

958 F.2d 742, 744 (6th Cir. 1992)) (other citation omitted).




                                           4
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 5 of 17 - Page ID#: 223




                                        III.

                                         A.

      In this case, neither party disputes that Kentucky’s one-year statute of

limitations, Ky. Rev. Stat. § 413.140(1)(a), applies to civil rights claims brought

pursuant to 42 U.S.C. § 1983, such as the claims asserted by Tutt. Hornback v.

Lexington-Fayette Urban Co. Gov’t., 543 F. App’x 499, 501 (6th Cir. 2013). Thus,

Tutt was required to bring his Eighth Amendment claims within one year from the

date on which his claim accrued. K.R.S. § 413.140(1)(a). For statute of limitations

purposes, a claim accrues when the plaintiff becomes aware of the injury which

forms the basis for his claims. Estate of Abdullah ex rel. Carswell v. Arena, 601 F.

App’x 389, 393-94 (6th Cir. 2015) (“Once the plaintiff knows he has been hurt and

who has inflicted the injury, the claim accrues.”) (internal quotation marks omitted)

(citing United States v. Kubrick, 444 U.S. 111, 122 (1979)). Where the operative

facts are not in dispute, the Court determines as a matter of law whether the statute

of limitations has expired. Highland Park Ass'n of Businesses & Enterprises v.

Abramson, 91 F.3d 143 (Table) (6th Cir. 1996) (citing Hall v. Musgrave, 517 F.2d

1163, 1164 (6th Cir.1975)). See also Fox v. DeSoto, 489 F.3d 227, 232 (6th Cir.

2007).

      Here, Tutt’s amended complaint affirmatively states that the event giving rise

to his complaint occurred on August 29, 2018, when he was placed in the same cell

                                         5
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 6 of 17 - Page ID#: 224




as another inmate from whom he was supposed to be kept apart and that inmate

allegedly assaulted and injured him. [D.E. No. 6]     Thus, Tutt’s claim accrued on

August 29, 2018, the date on which he was assaulted and injured, which means that

he had one year from that date (or until August 29, 2019) within which to file his

complaint.2

      However, Tutt’s initial complaint filed in this case was not received by the

Clerk of the Court until March 27, 2020. Under the prison mailbox rule, an

incarcerated plaintiff’s complaint is deemed filed on the date that it is handed to a

prison official for mailing to the court. Richard v. Ray, 290 F.3d 810, 812-13 (6th

Cir. 2002) (extending the rule of Houston v. Lack, 487 U.S. 266 (1988) to civil

matters). Ordinarily, the Court presumes that this occurs on the date the complaint

is signed. Brand v. Motley, 526 F.3d 921, 925 (6th Cir. 2008). Here, Tutt does not

indicate the date that he signed the complaint that he submitted to the Court in March



2
  As a prisoner, prior to filing his lawsuit, Tutt was required to first exhaust his
available administrative remedies. 42 USC § 1997e(a). See also Jones v. Bock, 549
U.S. 199, 211 (2007); Woodford v. Ngo, 548 U.S. 81, 92-94 (2006). When a
claimant is required to exhaust such remedies before bringing suit, the limitations
period is tolled while he or she does so, as long as such remedies are pursued
diligently and in good faith. Brown v. Morgan, 209 F.3d 595, 596 (6th Cir. 2000).
Here, however, Tutt admits that he did not pursue his administrative remedies,
claiming that he was transferred soon after the assault, thus he was unable to obtain
the LCDC grievance forms. [D.E. No. 5] While the Court declines to decide
whether Tutt has adequately alleged that the LCCC administrative remedies were
unavailable to him, the Court notes that, because he did not pursue any
administrative remedies, the statute of limitations was not tolled for this reason.
                                           6
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 7 of 17 - Page ID#: 225




2020. Rather, in the “Certificate of Service” of the March 2020 complaint, he states

that he gave his complaint to jail officials on February 13, 2019, referring to the date

that he claims that he previously put a copy of a complaint in his cell door. [D.E.

No. 1 at p. 3] However, he concedes in the March 2020 complaint that it is not the

same complaint that he claims he left in his cell door in February 2019, explaining

that his prior complaint was handwritten and the typed complaint that he filed in

March 2020 was re-created from his memory. [D.E. No. 1 at p. 2, n. 1]

       Tutt requests that this Court apply the prison mailbox rule and deem his

March 2020 complaint as having been filed on February 13, 2019, the date that he

claims the he left his prior complaint in his cell door for pick-up by jail officials.

[Record No. 20] Tutt relies on Richard v. Ray, 290 F.3d 810, 813 (6th Cir. 2002), a

case in which the prisoner plaintiff (who, unlike Tutt, had missed filing his complaint

within the applicable deadline by only a few days) presented evidence that he

submitted his complaint to prison officials for mailing prior to the expiration of the

one-year statute of limitations and defendants offered no evidence to rebut the

plaintiff’s statements. However, in Richard, the plaintiff’s complaint that he had

handed over to prison officials was the same complaint that was received and

stamped “filed” by the court clerk. Id. at 813. In contrast, the complaint that Tutt

claims that he placed in his cell door in February 2019 has never been received by

the Clerk of the Court. Thus, Tutt requests that this Court apply the prison mailbox

                                           7
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 8 of 17 - Page ID#: 226




rule to save a different complaint – one that he claims to have re-created from

memory – that he did not hand over for filing until at least March 24, 2020.3

      Tutt’s March 2020 complaint also cannot be saved by his admitted

“backdating” of his March 2020 complaint to state that it was filed in February 2019,

when he placed a different complaint in his cell door. In Brand v. Motley, 526 F. 3d

921 (6th Cir. 2008), the Sixth Circuit noted that the prison mailbox rule is based on

the assumption that “absent contrary evidence,” a prisoner hands his complaint over

for mailing on the date he or she signed the complaint.” Brand, 526 F.3d at 925.

See also United States v. Buck, No. 1: 09-CR-432, 2011 WL 4073878, at *1-2 (N.D.

Ohio Sept. 13, 2011) (“A petitioner’s signature need not be blindly credited where

‘contrary evidence’ indicates untimely filing...”); Grady v. United States, 269 F.3d

913, 916-17 (8th Cir. 2001) (“[The petitioner] bears the ultimate burden of proving

his entitlement to benefit from the [prison mailbox] rule.”). Here, the “contrary

evidence” is the March 2020 complaint itself, which acknowledges that it is not the

same complaint the he allegedly signed and handed over for mailing in February

2019. [D.E. No. 1 at p. 2, n. 1; D.E. No. 1-2] The prison mailbox rule cannot be




3
  While Tutt admits that he did not put the correct signature date on his complaint
filed in this case, the date of his cover letter to the Clerk of the Court that he included
with his complaint is dated March 24, 2020. [D.E. No. 1-2] Thus, the Court will
presume that Tutt actually signed his complaint on or around March 24, 2020.
                                              8
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 9 of 17 - Page ID#: 227




stretched to give the plaintiff the benefit of the date that a completely different

complaint (and one that was never received by the Court) was signed.

      Cathers has also submitted an Affidavit of Randy Wiles, a Captain at the

Pulaski County Detention Center (“PCDC”), the facility where Tutt was housed in

February 2019 when he allegedly “handed over” his earlier complaint for filing.

[D.E. No. 25-1] Wiles’ affidavit attaches a copy of the PCDC’s outgoing mail log

from February 11, 2019, through February 15, 2019, which reflects that the only

outgoing mailing from Tutt during that time period was a letter to L. Whitney on

February 12, 2019. [Id.] Wiles further confirms that the PCDC does not have any

documentation indicating the Tutt submitted a mailing addressed to any court on

February 13, 2019. [Id.]

      While Tutt disputes the reliability of the mail logs, the Court’s decision need

not turn on the mail logs, as Tutt concedes that, even if he did hand over a complaint

for mailing in February 2019, this complaint was never received by the Court and it

is not the same complaint that he filed in March 2020. Adopting Tutt’s approach

would permit a prisoner-plaintiff to circumvent any statute of limitations bar through

the simple act of back-dating a complaint to reflect a date that he or she claims to

have handed over a completely different complaint for mailing, a result inconsistent

with reason and unwarranted by applicable precedent. Cf. Buck, 2011 WL 4073878,

at *2. For all of these reasons, the Court declines to apply the prison mailbox rule

                                          9
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 10 of 17 - Page ID#: 228




to deem Tutt’s March 2020 complaint as having been filed in February 2019, the

date that he handed a different complaint over for filing.

                                          B.

      While not explicitly raised by Tutt, his request could be broadly construed as

a request to equitably toll the statute of limitations, beginning on the date that he

claims to have believed that he filed his complaint by placing it in his cell door.

Equitable tolling permits a federal court “to toll a statute of limitations when a

litigant’s failure to meet a legally-mandated deadline unavoidably arose from

circumstances beyond that litigant’s control.” Robertson v. Simpson, 624 F.3d 781,

783 (6th Cir. 2010). However, application of equitable tolling in suits against the

government should permitted only “sparingly, and not when there has only been a

garden variety claim of excusable neglect.” Chomic v. United States, 377 F.3d 607,

615 (6th Cir. 2004). Indeed, “[a]bsent compelling equitable considerations, a court

should not extend limitations by even a single day.”         Graham-Humphreys v.

Memphis Brooks Museum of Art, Inc., 209 F.3d 552, 561 (6th Cir. 2000) (citation

omitted)

      The Sixth Circuit has identified five factors for a court to consider when

determining whether to equitably toll the statute of limitations:

      1) lack of notice of the filing requirement; 2) lack of constructive
      knowledge of the filing requirement; 3) diligence in pursuing one's
      rights; 4) absence of prejudice to the defendant; and 5) the plaintiff's

                                         10
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 11 of 17 - Page ID#: 229




      reasonableness in remaining ignorant of the particular legal
      requirement.

Truitt v. Cnty. of Wayne, 148 F. 3d 644, 648 (6th Cir. 1998). “The propriety of

equitable tolling must necessarily be determined on a case-by-case basis.” Id.

       Tutt does not claim that he did not have actual or constructive notice of the

filing requirements, thus the first, second, and fifth factors are irrelevant.

Consideration of the third factor weighs against the application of equitable tolling,

as the Court concludes that Tutt was not diligent in pursuing his rights. Even

assuming Tutt’s allegations regarding his placement of his complaint in his cell door

in February 2019 are true, and even putting aside whether placement of a legal

document in a cell door is consistent with acting diligently to ensure that it is placed

in the appropriate place for mailing, Tutt waited over a year to reach out to the Clerk

of the Court to confirm whether his complaint had been received. See United States

v. Tutt, 6:17-cr-040-CHB-CJS (E.D. Ky. 2017) at D.E. No. 652, Feb. 23, 2020 Letter

from Tutt to the Clerk of the Court. Having heard nothing from the Court in the

meantime [D.E. No. 20 at p. 4], the Court finds that Tutt’s conduct is inconsistent

with the diligent pursuit of his rights.

      While Tutt also notes that he has never engaged the services of an attorney,

nor did he have access to a law library while he was in pre-trial custody at several

county jails, “allegations regarding insufficient library access, standing alone, do not

warrant equitable tolling.” United States v. Stone, 68 F. App'x 563, 565 (6th Cir.
                                           11
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 12 of 17 - Page ID#: 230




2003). And “the lack of legal assistance, ignorance of the law or the frustrations of

typical prison conditions that make prison-based litigation difficult, such as

transfers, lack of access to copies and legal materials, do not constitute exceptional

circumstances justifying equitable tolling.” Portman v. Wilson, No. 10-CV-169-

KSF, 2010 WL 4962922, at *2 (E.D. Ky. Dec. 1, 2010) (citations omitted).

      With respect to the fourth factor – absence of prejudice to Cathers – even if

the Court found this factor to be neutral, “[t]he absence of prejudice…cannot serve

as an independent basis for equitably tolling a limitations period, especially where,

as here, the plaintiffs fail to demonstrate that any other factor supports tolling.”

Zappone v. United States, 870 F.3d 551, 558 (6th Cir. 2017). See also Jurado v.

Burt, 337 F.3d 638, 644 (6th Cir. 2003) (“Absence of prejudice is a factor to be

considered only after a factor that might justify tolling is identified.”).

      Thus, after evaluating the applicable factors, the Court concludes that the

application of equitable tolling is unwarranted in this case. For all of these reasons,

Tutt’s complaint is clearly untimely and its untimeliness cannot be cured by either

the prison mailbox rule or by the application of equitable tolling. Accordingly,

Cathers’ motion will be granted and Tutt’s complaint will be dismissed.

                                          IV.

      While Cathers’ motion to dismiss was pending before the Court, Tutt filed an

amended complaint, which he claims “cures the limitation period issue raised by

                                           12
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 13 of 17 - Page ID#: 231




[Cathers].” [D.E. No. 27, 28] Cathers’ filed a motion to strike Tutt’s complaint

[D.E. No. 28] on the grounds that Tutt failed to request either Cathers’ consent or

leave of Court to amend his complaint, thus he failed to comply with the

requirements of Fed. R. Civ. P. 15(a)(2). [D.E. No. 28] However, Tutt has since

filed a formal motion requesting leave to amend, explaining that, being untrained in

the law, he was not aware of the requirements of Rule 15. [D.E. No. 29]4 While

parties proceeding pro se are granted some leniency, they are expected to be familiar

with and follow this district’s Local Rules and the Federal Rules of Civil

Procedure. Even so, the Court finds that Tutt’s failure to strictly comply with the

requirements of Rule 15 has been cured and there has been no real prejudice to

Cathers.

      However, while the Court will deny Cathers’ motion to strike, it will likewise

deny Tutt’s motion to file an amended complaint. [D.E. No. 29] Contrary to Tutt’s

belief, his tendered amended complaint [D.E. No. 27] does not cure the untimeliness

of Tutt’s complaint in this action. While Rule 15(a)(2) provides that leave to amend

a complaint shall be given freely when justice so requires, see Fed. R. Civ. P.

15(a)(2), the Court may deny leave to amend on the basis of futility of the

amendment. Foman v. Davis, 371 U.S. 178, 182 (1962). “A proposed amendment



4
  Cathers filed a response in opposition to Tutt’s motion. [D.E. No. 31] Tutt did not
file a reply and the time period for doing so has expired. L.R. 7.1(c).
                                          13
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 14 of 17 - Page ID#: 232




is futile if the amendment could not withstand a Rule 12(b)(6) motion to

dismiss.” Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000)

(citation omitted). Thus, a proposed amendment is futile where the claim to be

added fails as a matter of law, such as where it is barred by the statute of

limitations. See Wade v. Knoxville Utilities Bd., 259 F.3d 452, 459-60 (6th Cir.

2001) (affirming district court’s finding that amendment would be futile with respect

to claims barred by the applicable statute of limitations). See also Jones v. Bock,

549 U.S. 199, 215 (2007) (“If the allegations, for example, show that relief is barred

by the applicable statute of limitations, the complaint is subject to dismissal for

failure to state a claim.”).

         In his proposed amended complaint, Tutt adds allegations that he suffered a

ruptured eardrum during the August 29, 2018 assault, but that he was informed by

LCCC medical staff that the injury would heal and his hearing would not be affected.

[D.E. No. 27 at p. 3] He then alleges that he was examined by Federal Bureau of

Prisons (“BOP”) medical staff on December 7, 2018 and was told that he had

significant scarring of his right ear drum that would permanently affect his hearing.

[Id.]5 He also alleges that, as of the date of his tendered second amended complaint,

BOP staff have not sent him to be seen by an Ear-Nose-Throat specialist, nor had

him undergo any testing to determine the extent of his hearing loss.


5
    Tutt, a federal prisoner, is currently incarcerated at FCI-Elkton in Lisbon, Ohio.
                                              14
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 15 of 17 - Page ID#: 233




      However, for purposes of the statute of limitations inquiry, a claim accrues

when the plaintiff becomes aware of the injury which forms the basis for his

claims. Estate of Abdullah ex rel. Carswell v. Arena, 601 F. App’x 389, 393-94 (6th

Cir. 2015) (“Once the plaintiff knows he has been hurt and who has inflicted the

injury, the claim accrues.”) (internal quotation marks omitted) (citing United States

v. Kubrick, 444 U.S. 111, 122 (1979)). Here, while Tutt may not have appreciated

the extent of his injury incurred in the August 2018 assault until December 2018, he

undoubtedly knew that he had been assaulted and that he had been injured in August.

Thus, his Eighth Amendment “failure to protect” claim (the only claim asserted here)

accrued in August 2018.

      Moreover, even if Tutt did allege a constitutional claim related to his medical

treatment in December 2018, such a claim would still be untimely when he filed his

initial complaint in March 2020, as the statute of limitations would have expired

with respect to this claim in December 2019. Finally, to the extent that he suggests

that he is not currently receiving adequate medical care at FCI-Elkton, the federal

facility in Ohio, where he is currently housed, he may not pursue claims related to

his medical care at a federal facility in Ohio against these Defendants, who are all

officials at a local county facility in Kentucky.

      For all of these reasons, Tutt’s motion for leave to amend his complaint [D.E.

No. 29] will be denied, as his proposed second amended complaint is futile.

                                          15
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 16 of 17 - Page ID#: 234




                                         V.

      Finally, although Tutt’s amended complaint [D.E. No. 6] alleges claims

against Cathers, Hubbard, and Medlock, only Cathers was served with summons,

thus the motion to dismiss was brought only on Cathers’ behalf. The Court

previously discharged the obligations of the United States Marshals Service

(“USMS”) to serve the summons and complaint on Hubbard and Medlock on Tutt’s

behalf after their first attempt to do so was unsuccessful. [D.E. No. 16] In the

Court’s July 18, 2020 Order, the Court directed Tutt to ensure that Hubbard and

Medlock are actually served with process within 90 days from the date of the Order,

warning that his claims against them would be dismissed without prejudice pursuant

to Federal Rule of Civil Procedure 4(m) if he failed to do so. [D.E. No. 16] Tutt has

filed no proof of service on either Hubbard or Medlock, thus dismissal of his claims

against them is warranted.

      While dismissal under Rule 4 for failure to timely serve a defendant within 90

days is typically without prejudice, here, Tutt’s claims against Hubbard and Medlock

are identical to his claims against Cathers and also arise from the August 2018

incident. Thus, Tutt’s claims against Hubbard and Medlock are likewise barred by

the applicable statute of limitations. For this reason, because Cathers’ motion to

dismiss will be granted and Tutt’s complaint will be dismissed with prejudice, this

dismissal will also encompass Tutt’s claims against Hubbard and Medlock.

                                         16
Case: 6:20-cv-00075-HRW Doc #: 32 Filed: 02/11/21 Page: 17 of 17 - Page ID#: 235




      Accordingly, it is hereby ORDERED as follows:

      1.     Plaintiff’s construed motion for leave to file a sur-reply [D.E. No. 26]

            is GRANTED.

      2.    Defendant Travis Cathers’ motion to dismiss [D.E. No. 15] is

            GRANTED.

      3.    Plaintiff’s Amended Complaint [D.E. No. 6] is DISMISSED WITH

            PREJUDICE.

      4.    Cathers’ motion to strike Plaintiff’s tendered second amended

            complaint [D.E. No. 28] is DENIED.

      5.    Plaintiff’s motion for leave to file a second amended complaint [D.E.

            No. 29] is DENIED.

      6.    Any pending request for relief is DENIED AS MOOT.

      7.    The Court will enter an appropriate Judgment.

      8.    This matter is STRICKEN from the Court’s docket.

      This 11th day of February, 2021.




                                         17
